DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 4/21/2020.
Claims 1 – 20 are presented for examination.


Priority
ADS dated 10/17/2019 claims benefit of provisional application 62747540 dated 10-18-2018.

Information Disclosure Statement
IDS dated 4/21/2020 9/1/2020 has been reviewed. See attached.

Drawings
Drawings dated 10/17/2019 have been reviewed. They are accepted.

Specification
Abstract dated 10/17/2019 has 152 words, 12 lines and no legal phraseology. The abstract is accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “… VDR expression by P…” however, “P” is not defined in the claim and is therefore its meaning is unclear. It is the policy of the Office for variables of expressions to be expressly defined in the claims.

Claim 7 recites a mathematical expression and does not expressly define “X” or “W”

Claim 8 doesn’t properly define each and every variable. For example the claim recites “a relationship between pca and nca and pD and nD determines the equilibrium of the system but this doesn’t define what these variables actually are.

Claim 8 recites “the equilibrium of the system” but there is not sufficient antecedent bases for the equilibrium or the system.

Claim 9 recites “the PTG functionality model” but there is not sufficient antecedent basis for this model.
Claim 9 does not properly explicitly define all the claimed variables, for example “x” “DS”


Claim 15 does not explicitly define Cmax, Tmax, Bio, Cl/F, t1/s, tD1/2, and VD.
Claim 18 does not explicitly define the variables in the claim.
Claim 19 references y1, y2, y3 y4, y5 of claim 18, however there are not these variables in claim.
Claim 20 recites “the coefficient matrix A” but there is no antecedent basis for this.
Claim 20 does not provide an explicit definition of the variables lists.

The other dependent claims are rejected due to their dependence from a rejected claim.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN S COOK/Primary Examiner, Art Unit 2146